Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTION
This Office action is responsive to Applicant's Response to Restriction
Requirement, filed 20 June 2022.

Claims 1-28, 30, 31, 38, 39, 42  are pending. 
Claims 29, 32-37 and 40-41, were previously cancelled.

[AltContent: arrow]
Priority
This application filed 09/23/2020 is a national stage entry of PCT/GB2019/050883 , International Filing Date: 03/28/2019 claims foreign priority to 1805174.8 , filed 03/29/2018.
[AltContent: arrow]

Information Disclosure Statement
Two  (2) information disclosure statements (IDS) were submitted: 23 September 2020; and 10 February 2021.
The submissions are in compliance with the provisions set forth in 37 CFR § 1.97
and have been considered by the examiner.

[AltContent: arrow]
Response to Restriction
Applicant's election without traverse of Group I (Claims 1-28 and 30-31) is acknowledged.

Applicants elected the species of compound M05272, in which and having variables R1 as a 5 to 10 membered carbocyclic ring system, R2 as H, R3 as H, R4
as a 6 to 10 membered aryl, R4a as H, R5 as H, Ra and Rb as H, Rc-Ri as H, X as -C(O)-, L as a bond, m as 2, n as 1, o as 1, and Ar as a substituted or unsubstituted 5 to 10 membered heteroaryl group having 1, 2, 3, or 3 heteratoms and substituted or unsubstituted with 1, 2, or 3 C1-6alkyl, R12 as -ORn, Rn as C1-4alkyl. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The elected species reads on claims 1, in part, 2, in part, 3, in part, 4, when X is -
C(O)-, 6-11, 12 when Ar is 9 to 10 membered bicyclic heteroaromatic ring system
unsubstituted or substituted with C1-6alkyl, 14, when Ar is benzotriazole unsubstituted or substituted with methyl, 15, when Ar is the first illustrated substituent, 16-17, 19-26, 28, 30, and 31.

The instantly elected species was searched and examined.  It was determined that the elected species was free of the prior art.   For this reason, the search and examination was expanded within the Markush-type claim and to consider additional species and subgenera within the generic formula of instantly claimed compounds of formula I in claim 1 wherein Ra, Rb are each H; or formula Ia in claim 2 wherein Y is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
until a non-elected prior art species was found that anticipated or rendered obvious said claim.

Claims 38, 39 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
 Claims 5, 18, 27 are withdrawn from consideration as pertaining to non-elected species. 
Claims 1-4, 6-17, 19-26, 28, 30, 31 will be examined on the merits herein.

[AltContent: arrow]
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-17, 19-26, 28, 30, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "6 to 10 membered aryl or heteroaryl group is unsubstituted or substituted with" in the definition of R4. There is insufficient antecedent basis for this limitation in the claim. The definition of R4 previously recites “6 to 10 membered aryl” and “5 to 10 membered heteroaryl”. It is unclear if Applicant is only limiting a subset of heteroaryl groups (excluding 5 membered heteroaryl) or if the definition of R4 was intended to only encompass 6 to 10 membered heteroaryl groups. Since dependent claims 1-7, 9, 12, 14-16 and 22 do not correct the issue, these claims are rejected as indefinite for the same reason.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 The following compounds in claim 28 do not fall within the scope of claim 1 based on the definitions of -L-(CRcRd)n-R4:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-15, 17, 19-26, 30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(1) as being anticipated by EP 0672658, September 1995 (cited by Applicants in IDS).
Disclosed on page 106-107 of the ‘658 publication are examples 10, 11, 13, 14 for preparation of  compounds having chemical structure shown below which correspond to compounds of claimed formula I wherein variable X is a bond (claims 6-11, 12), R1 is phenyl; m=1; R2, R3 are each H; Ra, Rb are each H; R5 is H; o is 1, Re, Rf are each H (instant claim 6); Ar is C6 aryl, substituted with -NRgRh where Rh, Rg, Rh are each H; L is a bond, n=0, R4 is H, R4a is H (instant claim 7-15). 
The compounds of prior art corresponds to claimed formula Ia of claim 2 wherein variable Y is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
( instant claim 3); X is a bond (instant claim 4);  R1 is phenyl; m=1; R2, R3a are each H; Ra, Rb are each H; R5 is H; o is 1, Re, Rf are each H (instant claim 6); Ar is C6 aryl- phenyl, substituted with -NRgRh where Rh, Rg, Rh are each H; L is a bond, n=0, R4 is H, R4a is H.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Regarding Instant claims 30, the prior art teach pharmaceutical formulation comprising a compound of formula I on page 116-117; formulations on page 117-119.
NOTE: Although not explicitly discussed herein, Applicant is advised to note that this reference appears to be replete with species representative of the instantly claimed genus of the formula I. Consequently, any amendments to the claims to overcome rejections rendered under 35 U.S.C. § 102 should address this reference as a whole and should not be limited to the species discussed above.
Claim Objections
Claim 2  is objected to because  it recites the variables R4a, R4, R5, Re, Rf, o, Ar, L, Rcand Rd of formula Ia which are specified that they are defined as in parent claim.
Claims 3, 15, 26, 28 do not end in a period. 

			
Relevant Prior art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1.WO 2012/083436: discloses compounds 2.1, 2.5 - 2.15, 2.18 - 2.25, 2.29, 2.31 -
2.45, 2.49 and 2.50 and their use for the management of coagulation and treatment of
thrombotic disorders (§ [0018] - § [0019]; § [0077] - § [0078]; § [0081] - § [0082]).
Thus, it is considered to anticipate the subject-matter of claims 1 - 4, 6 - 14, 17, 19 -
27, 30.
2. WO 02/50056 A1 teach Examples 1, 15 and 20 and the use of said compounds for the treatment of thrombotic disorders, wherein said compounds can be combined with
anticoagulants, antiplatelet agents or thrombolytic agents (examples 1, 15 and 20;
page 1, line 25 - line 36).
3. WO 2017/035360 discloses compounds shown in Examples 18, 21, 27, 31 - 39, 41, 44, 45, 48 - 59 and 62 – 65 on Table 1 page 251-267 which anticipates compounds of  claimed formula I. 
4. L80  ANSWER 30 OF 30  HCAPLUS  COPYRIGHT 2022 ACS on STN 
ACCESSION NUMBER:        1996:281614  HCAPLUS Full-text
DOCUMENT NUMBER:         124:317893
ORIGINAL REFERENCE NO.:  124:58977a,58980a
TITLE:                   Preparation of amino acid and peptide
                         N-heterocyclylcarbonylalkylamides as thrombin
                         inhibitors
INVENTOR(S):             Okonogi, Tsuneo; Tsutsumi, Seiji; Akyama, Yoshihisa;
                         Oochi, Shokichi; Hatsushiba, Emiko
PATENT ASSIGNEE(S):      Meiji Seika Co, Japan
SOURCE:                  Jpn. Kokai Tokkyo Koho, 13 pp.
                         CODEN: JKXXAF
DOCUMENT TYPE:           Patent
LANGUAGE:                Japanese
FAMILY ACC. NUM. COUNT:  1
PATENT INFORMATION:
     PATENT NO.          KIND  DATE        APPLICATION NO.         DATE
     ---------------     ----  --------    ---------------------   --------
     JP 08020597          A    19960123    JP 1994-156006          19940707 
PRIORITY APPLN. INFO.:                     JP 1994-156006          19940707 
PATENT STATUS PATENT INFORMATION:
     PATENT NO.          KIND  STATUS          STATUS DATE 
     ---------------     ----  -------------   ----------- 
     JP 08020597          A    Dead            20201106
OTHER SOURCE(S):         MARPAT 124:317893
ED   Entered STN:  14 May 1996
CN   L-Prolinamide, D-phenylalanyl-N-[4-[(aminoiminomethyl)amino]-1-(2-
     thiazolylcarbonyl)butyl]- (9CI)  (CA INDEX NAME)
  

    PNG
    media_image10.png
    391
    445
    media_image10.png
    Greyscale

RN   176230-12-9  HCAPLUS
CN   L-Prolinamide, D-phenylalanyl-N-[5-amino-1-(2-thiazolylcarbonyl)pentyl]-
     (9CI)  (CA INDEX NAME)

    PNG
    media_image11.png
    378
    434
    media_image11.png
    Greyscale

RN   176230-13-0  HCAPLUS
CN   L-Prolinamide, 3-cyclohexyl-D-alanyl-N-[4-[(aminoiminomethyl)amino]-1-(2-
     thiazolylcarbonyl)butyl]- (9CI)  (CA INDEX NAME)

    PNG
    media_image12.png
    391
    445
    media_image12.png
    Greyscale

RN   176230-14-1  HCAPLUS
CN   L-Prolinamide, D-2-phenylglycyl-N-[4-[(aminoiminomethyl)amino]-1-(2-
     thiazolylcarbonyl)butyl]- (9CI)  (CA INDEX NAME)

    PNG
    media_image13.png
    391
    396
    media_image13.png
    Greyscale

RN   176230-15-2  HCAPLUS
CN   L-Prolinamide, D-tyrosyl-N-[4-[(aminoiminomethyl)amino]-1-(2-
     thiazolylcarbonyl)butyl]- (9CI)  (CA INDEX NAME)

    PNG
    media_image14.png
    391
    495
    media_image14.png
    Greyscale

RN   176230-17-4  HCAPLUS
CN   L-Prolinamide, N-[(phenylmethoxy)carbonyl]-D-phenylalanyl-N-[4-
     [(aminoiminomethyl)amino]-1-(2-thiazolylcarbonyl)butyl]- (9CI)  (CA INDEX
     NAME)

    PNG
    media_image15.png
    380
    573
    media_image15.png
    Greyscale


[AltContent: arrow]
Conclusion
Claims 1-4, 6-17, 19-26, 28, 30, 31 are rejected. Claims 5, 18, 27, 38, 39, 42 are withdrawn from further consideration. 
[AltContent: arrow]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622